 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JEFF WREN,                                      No. 2:10-cv-1924 FCD KJN P
12                        Petitioner,
13             v.                                        ORDER
14       JAMES A. YATES,
15                        Respondent.
16

17            Petitioner is a state prisoner, proceeding pro se. This petition for writ of habeas corpus

18   was dismissed on January 5, 2011, and petitioner did not file a timely appeal.1 Since the

19   dismissal of this action, petitioner has filed multiple documents bearing the instant case number,

20   as well as other case numbers. Petitioner is advised that this action is closed, and he should

21   refrain from filing further documents in this action. In any event, documents filed by petitioner

22   after the closing date will be disregarded. No orders will issue in response to future filings.

23   Dated: April 19, 2019

24

25
     wren1924.158
26
27
     1
       On February 28, 2019, the Court of Appeals for the Ninth Circuit denied petitioner’s request for
28   a certificate of appealability because his notice of appeal was not timely filed. (ECF No. 29.)
